                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISON

    EDWARD MARKUS HULLUM,                       )   CASE NO. 1:18 CV 1012
                                                )
               Plaintiff,                       )
                                                )   MAGISTRATE JUDGE
        v.                                      )   WILLIAM H. BAUGHMAN, JR.
                                                )
    COMMISSIONER OF SOCIAL                      )
    SECURITY,                                   )
                                                )   MEMORANDUM OPINION &
               Defendant.                       )   ORDER

                                       Introduction

        Before me1 is an action by Edward Markus Hullum under 42 U.S.C. § 405(g) for

judicial review of the final decision of the Commissioner of Social Security denying his

applications for disability insurance benefits and supplemental security income.2 Because

substantial evidence supports the ALJ’s no disability finding, the ALJ’s decision is

affirmed.

                                     Issues Presented

        This case presents two related issues for decision:

         The ALJ found that Hullum’s impairments did not require limitations in the
          residual functional capacity (“RFC”) for a need to elevate his legs “as often as
          reasonable.”3 Does substantial evidence support that finding?




1
  ECF No. 19. The parties have consented to my exercise of jurisdiction.
2
  ECF No. 1.
3
  ECF No. 11, Transcript (“Tr.”) at 20.
          The ALJ gave the opinion of treating physician Dr. Andrew Brobbey that
           Hullum needed “to elevate his legs as often as reasonable” little weight.4 Did
           the ALJ properly weight the opinion of Dr. Brobbey?

                                            Analysis

A.       Applicable law

1.       Substantial evidence

         The Sixth Circuit in Buxton v. Halter reemphasized the standard of review

applicable to decisions of the ALJs in disability cases:

                Congress has provided for federal court review of Social
                Security administrative decisions. However, the scope of
                review is limited under 42 U.S.C. § 405(g): “The findings of
                the Secretary as to any fact, if supported by substantial
                evidence, shall be conclusive. . . .” In other words, on review
                of the Commissioner’s decision that claimant is not totally
                disabled within the meaning of the Social Security Act, the
                only issue reviewable by this court is whether the decision is
                supported by substantial evidence. Substantial evidence is
                “‘more than a mere scintilla. It means such relevant evidence
                as a reasonable mind might accept as adequate to support a
                conclusion.’”

                The findings of the Commissioner are not subject to reversal
                merely because there exists in the record substantial evidence
                to support a different conclusion. This is so because there is a
                “zone of choice” within which the Commissioner can act,
                without the fear of court interference.5

         Viewed in the context of a jury trial, all that is necessary to affirm is that reasonable

minds could reach different conclusions on the evidence.              If such is the case, the




4
    Id. at 24.
5
    Buxton v. Halter, 246 F.3d 762, 772-73 (6th Cir. 2001) (citations omitted).
                                              2
Commissioner survives “a directed verdict” and wins.6 The court may not disturb the

Commissioner’s findings, even if the preponderance of the evidence favors the claimant.7

       I will review the findings of the ALJ at issue here consistent with that deferential

standard.

2.     Treating physician rule and good reasons requirement

       The Sixth Circuit in Gayheart v. Commissioner of Social Security8 emphasized that

the regulations require two distinct analyses in evaluating the opinions of treating sources.9

The Gayheart decision directed that the ALJ must first determine if the opinion must

receive controlling weight as well-supported by clinical and laboratory techniques and as

not inconsistent with other evidence in the administrative record.10 If the ALJ decides not

to give the opinion controlling weight, then a rebuttable presumption exists that the treating

physician’s opinion should receive great deference.11 This presumption may be rebutted

by application of the factors set forth in 20 C.F.R. §§ 404.1527(c)(2)(i)-(ii), (3)-(6).12 The

Court cautioned against collapsing these two distinct analyses into one.13




6
  LeMaster v. Sec’y of Health & Human Servs., 802 F.2d 839, 840 (6th Cir. 1986); Tucker
v. Comm’r of Soc. Sec., No. 3:06CV403, 2008 WL 399573, at *1 (S.D. Ohio Feb. 12,
2008).
7
  Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007).
8
  Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365 (6th Cir. 2013).
9
  Id. at 375-76.
10
   Id. at 376.
11
   Rogers, 486 F.3d at 242.
12
   Gayheart, 710 F.3d at 376. I note that the regulations for both disability insurance
benefits and supplemental security income mirror each other and will be used
interchangeably throughout this opinion.
13
   Id.
                                             3
       Despite the seemingly clear mandate of Gayheart, the Sixth Circuit in later decisions

has adopted an approach that permits these two separate analyses to be merged into one so

long as the ALJ states “good reasons” for the weight assigned applying the regulatory

factors governing each analytical step.14 Also, despite the reality that a unified statement

of these “good reasons” greatly enhances meaningful judicial review,15 some authority

exists for looking outside the unified statement for analysis of the weight assigned to a

treating source’s opinion.16 Going beyond the reasons stated in the unified statement takes

the Court in the hazy gray area where the sirens of de novo review and post hoc

rationalization reside. A reviewing district court must avoid both.

B.     Application of applicable law

       I note that Hullum raises an RFC challenge at the outset in his brief, but the analysis

portion focuses solely on the weight assigned to Dr. Brobbey’s June 27, 2017 opinion. I

decline to make Hullum’s arguments for him. Suffice it to say, as a result I address this

issue only to the extent it intertwines with the weight assessment given to Dr. Brobbey’s

June 2017 opinion.

       Hullum maintains the ALJ erred in discounting Dr. Brobbey’s June 2017 opinion

on the ground “that there is no indication of the nature of the functional limitations with

respect to the claimant’s ability to perform basic work activities.”17 Hullum claims this


14
   E.g., Biestek v. Comm. of Soc. Sec., 880 F.3d 778, 785 (6th Cir. 2017).
15
   Smith v. Comm. of Soc. Sec., No. 5:13cv870, 2104WL1944247, at **7-8 (N.D. Ohio
May 14, 2014).
16
   See, e.g., Heston v. Comm’r of Soc. Sec., 245 F.3d 528 (6th Cir. 2001).
17
   Tr. at 24.
                                              4
was inappropriate for two reasons: (1) Dr. Brobbey earlier completed a functional

assessment as part of a “detailed” questionnaire; and (2) Dr. Brobbey’s letter was related

to, and intended to support, Hullum’s hearing testimony about the need to elevate his legs.18

The brief focuses solely on whether this was a “good reason” under Sixth Circuit law to

assign less weight to a treating source opinion. Hullum asserts that the ALJ offered “no

legitimate explanation” for the “dismissal” of Dr. Brobbey’s June 2017 opinion.19

       But the fact remains that Dr. Brobbey’s June 2017 opinion is vague – what does it

mean, exactly, to “elevate [one’s] legs as often as reasonable”? The ALJ’s articulated

reason in the unified statement, then, is a valid criticism; this statement was not by Dr.

Brobbey – and given its vagueness, cannot by the ALJ – be translated into functional

limitations as required by the disability framework. Would Hullum challenge the ALJ’s

weight assignment had the ALJ discounted the opinion as vague?

       Perhaps more significantly, Hullum’s brief overlooks several statements made

outside the unified statement that address the need for Hullum to elevate his legs.20 First,

in discussing Hullum’s hearing testimony, the ALJ found as follows:

              While the claimant testified at the hearing that the main reason
              he is unable to work is due to shortness of breath and the need
              to elevate his legs due to swelling, recent treatment records
              show that the claimant denied symptoms of shortness of breath,
              chest pain, orthopnea, muscle aches or joint pains and physical
              examinations indicated no edema or difficulty with range of
              motion. Additionally, the evidence of record shows that the
              claimant was non-compliant with prescribed treatment or

18
   ECF No. 13 at 8.
19
   Id. at 11.
20
   Tr. at 21-23
                                             5
                 medications and recommendations for lifestyle changes during
                 the relevant period. Although the claimant reported an inability
                 to afford medications, the evidence shows practitioners
                 discussed options for low-cost medication and medical care
                 and stressed compliance with medication. (Exhibit B6F/l 7)
                 Further, the claimant failed to comply with multiple directives
                 from his cardiologist and other treating sources to lose as much
                 weight as possible. (Exhibits B3F: B4F: B6F-B8F)[.]21

         In analyzing the most recent medical evidence in 2016 and 2017, the ALJ explained:

                 More recently, in 2016 and 2017 treatment notes, the claimant
                 reported that he was doing well and consistently denied
                 shortness of breath with exertion, chest pain, orthopnea,
                 muscle aches or joint pains. In addition, physical examinations
                 continued to show generally benign findings including regular
                 heart rate and rhythm with no murmurs, rubs or gallops, no
                 joint swelling or deformity, no edema, no calf tenderness, and
                 normal range of motion. At times, abnormal findings were
                 indicated such as paraspinal muscle spasms, tenderness over
                 right knee with mild swelling and tenderness over the lumbar
                 spine. However, these abnormal findings were intermittent
                 compared to the generally benign findings, and resolved with
                 treatment. (Exhibits Bl5F; Bl7F)[.]22

         The ALJ concluded overall:

                 Giving the claimant the benefit of every possible doubt, the
                 undersigned has credited his allegations as much as the medical
                 evidence of record allows given the physical examination
                 findings, conservative treatment noted improvements.
                 However, the evidence of record as a whole does not support
                 the extreme limitations to which the claimant testified.
                 Notably, despites [sic] testimony regarding shortness of breath
                 and need to elevate his legs due to swelling, treatment records
                 show that he consistently denied symptoms of shortness of
                 breath and chest tightness and physical examinations showed
                 no edema and normal range of motion. However, the
                 claimant’s subjective allegations in combination with his
                 physical impairments, supports limiting him to sedentary

21
     Id. at 21.
22
     Id. at 22-23.
                                                6
              exertional work with postural and environmental limitations as
              outlined above in the residual functional capacity. The record
              supports a finding that the claimant remains able to sustain full-
              time employment despite these limitations.23

Consistent with these findings, the ALJ found Hullum capable of performing sedentary

work, with additional limitations.24

       The ALJ explicitly found, regardless of the reason given for assigning little weight

to Dr. Brobbey’s June 2017 opinion, that the record simply failed to support the need for

Hullum to elevate his legs due to swelling.

       An independent review of Dr. Brobbey’s treatment notes show a total of two

references to edema – both in 2015 –neither of which were identified by Hullum in his

brief or his charts. One May 2015 record notes “chronic non-pitting edema” with no

specified treatment identified for this condition.25 Another in July 2015 notes “+1 edema”

with treatment to consist of continued use of diuretics.26 All other treatment records from

Dr. Brobbey – including the most recent ones from 2016 and 2017, as the ALJ correctly

noted – show no edema. Hullum does not argue the ALJ erred in failing to mention these

two specific records in his analysis.27



23
   Id. at 23.
24
   Id. at 20. As Hullum’s counsel pointed out during oral argument, although the ALJ
assigned partial weight to Dr. Brobbey’s 2012 Physical Capacities Evaluation, the ALJ
essentially adopted Dr. Brobbey’s sedentary functional capacity recommendations. See id.
at 20, 745.
25
   Id. at 741, 832.
26
   Id. at 828-29.
27
   And any such error by the ALJ would be harmless given the most recent evidence in the
record and articulated by the ALJ. N.L.R.B. v. Wyman-Gordon Co., 394 U.S. 759, 766 n.6
(1969) (“To remand would be an idle and useless formality. Chenery does not require that
                                            7
       The ALJ discounted the need for Hullum to elevate his legs as being inconsistent

with and unsupported by the overall medical record – a good reason for lesser weight.28

Therefore, even if the ALJ’s reason for lesser weight for Dr. Brobbey’s June 2017 opinion

in the unified statement is not a “good reason,” any error is harmless. When substantial

evidence exists on each side, the ALJ’s decision is within the zone of choice and must be

affirmed.

                                      Conclusion

       Substantial evidence supports the ALJ’s no disability finding. The ALJ’s decision

is, therefore, affirmed.

       IT IS SO ORDERED.

Dated: July 30, 2019                     s/ William H. Baughman, Jr.
                                         United States Magistrate Judge




we convert judicial review of agency action into a ping-pong game. . . There is not the
slightest uncertainty as to the outcome of a proceeding before the Board . . . It would be
meaningless to remand.”); Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 547 (6th Cir.
2004) (citing and quoting Wyman-Gordon Co., 394 U.S. at 766 n.6)).
28
   Tr. at 21-23.
                                             8
